 Case 2:18-cv-03198-MCA Document 30 Filed 11/05/20 Page 1 of 10 PageID: 864




                                                                                    CLOSING

NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 JONINE TOLENTINO

               Plaintiff,
 v.                                                          Civil Action No. 18-3198

 COMMISSIONER OF SOCIAL SECURITY,                                    OPINION

               Defendant.



ARLEO, UNITED STATES DISTRICT JUDGE

        THIS MATTER comes before the Court on pro se Plaintiff Jonine Tolentino’s

(“Plaintiff”) request for review of Administrative Law Judge Theresa Merrill’s (the “ALJ”)

decision regarding Plaintiff’s application for Supplemental Security Income (“SSI”) Benefits,

pursuant to 42 U.S.C. §§ 1383(c)(3) and 405(g). For the reasons set forth in this Opinion, the

Commissioner of Social Security’s (the “Commissioner”) decision is AFFIRMED.

  I.    STANDARD OF REVIEW AND APPLICABLE LAW

       A. Standard of Review

        This Court has jurisdiction to review the Commissioner’s decision under 42 U.S.C.

§ 405(g). The Commissioner’s application of legal precepts is subject to plenary review, but his

factual findings must be affirmed if they are supported by substantial evidence. Markle v.

Barnhart, 324 F.3d 182, 187 (3d Cir. 2003). Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)); see also McCrea v. Comm’r of Soc.

                                               1
 Case 2:18-cv-03198-MCA Document 30 Filed 11/05/20 Page 2 of 10 PageID: 865




Sec., 370 F.3d 357, 360 (3d Cir. 2004) (explaining that substantial evidence is “less than a

preponderance”).

        “[T]he substantial evidence standard is a deferential standard of review.” Jones v.

Barnhart, 364 F.3d 501, 503 (3d Cir. 2004). Accordingly, the standard places a significant limit

on the district court’s scope of review: it prohibits the reviewing court from “weigh[ing] the

evidence or substitut[ing] its conclusions for those of the fact-finder.” Williams v. Sullivan, 970

F.2d 1178, 1182 (3d Cir. 1992). Therefore, even if this Court would have decided the matter

differently, it is bound by the ALJ’s findings of fact so long as they are supported by substantial

evidence. Hagans v. Comm’r of Soc. Sec., 694 F.3d 287, 292 (3d Cir. 2012).

       In determining whether there is substantial evidence to support the Commissioner’s

decision, the Court must consider: “(1) the objective medical facts; (2) the diagnoses and expert

opinions of treating and examining physicians on subsidiary questions of fact; (3) subjective

evidence of pain testified to by the [Plaintiff] and corroborated by family and neighbors; and (4)

the [Plaintiff’s] educational background, work history, and present age.” Holley v. Colvin, 975 F.

Supp. 2d 467, 475 (D.N.J. 2013), aff’d 590 F. App’x 167 (3d Cir. 2014).

      B. The Five-Step Disability Test

       Under the Social Security Act (“the Act”), disability is defined as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 416(i)(1). To determine whether a

claimant is disabled under the Act, the Commissioner applies a five-step test. 20 C.F.R. § 416.920.

First, the Commissioner must determine whether the claimant is currently engaging in “substantial

gainful activity.” Id. “Substantial gainful activity” is work activity involving physical or mental



                                                2
 Case 2:18-cv-03198-MCA Document 30 Filed 11/05/20 Page 3 of 10 PageID: 866




activities that are “usually done for pay or profit, whether or not a profit is realized.” 20 C.F.R.

§ 416.972. If the claimant is engaged in substantial gainful activity, then he or she is not disabled

and the inquiry ends. Jones, 364 F.3d at 503.

       Alternatively, if the Commissioner determines that the claimant is not engaged in

substantial gainful activity, then the analysis proceeds to the second step: whether the claimed

impairment or combination of impairments is “severe.” 20 C.F.R. § 416.905(a). The regulations

provide that a severe impairment is one that “significantly limits [the claimant’s] physical or

mental ability to do basic work activities.” 20 C.F.R. § 416.920(c). If the claimed impairment or

combination of impairments is not severe, the inquiry ends and benefits must be denied. See id.

       At the third step, the Commissioner must determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of an

impairment listed in 20 C.F.R. Part 404 Subpart P Appendix 1. 20 C.F.R. § 416.920(d). If so, a

disability is conclusively established and the claimant is entitled to benefits. Jones, 364 F.3d at

503. If not, the analysis proceeds.

       Prior to the fourth step, the Commissioner must determine the claimant’s “residual

functional capacity” (“RFC”) to perform work activities despite the limitations from the claimant’s

impairments.    20 C.F.R. §§ 416.920(e); 416.945.         In considering a claimant’s RFC, the

Commissioner must consider “all the relevant medical and other evidence” in the claimant’s

record. 20 C.F.R. § 416.920(e). Then, at step four, the Commissioner must decide if the claimant

has the RFC to perform his past relevant work. 20 C.F.R. §416.920(f). If so, then the claim for

benefits must be denied. 20 C.F.R. § 416.960(b)(3).

       Finally, at the fifth step, if the claimant is unable to engage in past relevant work, the

Commissioner must ask whether “work exists in significant numbers in the national economy that



                                                 3
 Case 2:18-cv-03198-MCA Document 30 Filed 11/05/20 Page 4 of 10 PageID: 867




[the claimant] can do given [her] residual functional capacity and vocational factors.” 20 C.F.R.

§ 416.960(c). The claimant bears the burden of establishing steps one through four. Bowen v.

Yuckert, 482 U.S. 137, 146 n.5 (1987). The burden of proof shifts to the Commissioner at step

five. Id.

 II.     BACKGROUND

       A. Procedural History

         Plaintiff filed an application for SSI on October 29, 2013, alleging that she became disabled

on March 31, 2012. Administrative Transcript (“Tr.”) 25, ECF No. 17. Her claim was initially

denied on June 4, 2014. Tr. 93. Plaintiff requested that the Agency reconsider her claim, and on

September 17, 2014, her claim was again denied. Tr. 106.

         On October 17, 2014, Plaintiff requested that an Administrative Law Judge review her

claim. See Tr. 72. Plaintiff appeared at a hearing before ALJ Theresa Merrill on October 18, 2016

in Newark, New Jersey. See Tr. 45-92. Plaintiff was represented by counsel at the hearing. Tr.

26. In a decision dated June 21, 2017, the ALJ concluded that Plaintiff was not disabled within

the meaning of the Act. Tr. 22-38.

         On July 22, 2017, Plaintiff requested that the Appeals Council review the ALJ’s decision.

Tr. 14. The Appeals Council denied Plaintiff’s request for review on January 5, 2018. Tr. 1-4.

This Action followed. Plaintiff filed her pro se Complaint in this Court on March 6, 2018. ECF

No. 1.

       B. General Background

         Plaintiff was born November 12, 1965, and she applied for SSI disability benefits in 2012,

when she was 46 years old. Tr. 52. Plaintiff alleged disability due to hypertension, heart

palpitations, panic attacks, migraines, vertigo, and back problems. Tr. 216. Plaintiff has a high



                                                  4
 Case 2:18-cv-03198-MCA Document 30 Filed 11/05/20 Page 5 of 10 PageID: 868




school education and graduated from cosmetology school. Tr. 217. She has work experience as a

recruiter at a tutoring company, a saleswoman and receptionist at a car dealership, and a server at

a small restaurant. Tr. 229.

        In a Function Report dated March 10, 2014, Plaintiff reported that she lives in a house with

her family. Tr. 235. She stated that she spends her days bringing her son to and home from school,

performing light house cleaning, and cooking dinner. Tr. 235. She is able to drive and grocery

shop, and she tries to get outside every day. Tr. 237-38. She stated that many tasks, like lifting

heavy objects, cause pain to her neck, back, and leg. Tr. 236-37. She expressed that although she

has never been able to lift heavy things, the pain has gotten worse and she can no longer stand, sit,

walk, kneel, bend, or climb stairs without experiencing pain. Tr. 239-40.

      C. Medical History

        The Commissioner has summarized the medical evidence in his brief. See Def. Mem.,

ECF No. 27, at 4-11. The Court will address the medical evidence only where necessary to the

adjudication of Plaintiff’s claim in Section III, infra.

      D. ALJ Decision

        The ALJ determined that Plaintiff was not disabled under the five-step framework. At step

one, the ALJ concluded that although Plaintiff was self-employed between 2013-2015, after the

onset of her alleged disability, this activity did not rise to the level of substantial gainful activity

and that Plaintiff has not otherwise engaged in substantial gainful activity since the alleged onset

date. Tr. 27. At step two, the ALJ determined that Plaintiff’s cervical spondylosis, lumbar

spondylosis, left elbow epicondylitis, adjustment disorder with depressive mood, and anxiety

disorder with panic attacks qualified as severe impairments. Tr. 27-28. The ALJ considered other

impairments alleged by Plaintiff and determined that they did not meet the definition of “severe,”



                                                   5
 Case 2:18-cv-03198-MCA Document 30 Filed 11/05/20 Page 6 of 10 PageID: 869




because Plaintiff’s symptoms were not persistent, or the conditions had otherwise been resolved.

Tr. 28. At step three, the ALJ found that none of Plaintiff’s impairments, individually or

collectively, met or medically equaled the criteria of a listed impairment. Tr. 28-30.

       Before moving on to step four, the ALJ found that Plaintiff’s residual functional capacity

(“RFC”) to be as follows:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform less than the full range of
       light work, as defined in 20 CFR 416.967(b). More specifically, the claimant can
       lift and/or carry up to 10 pounds frequently and up to 20 pounds on occasion, push
       and/or pull at similar limits, sit for six hours in an eight-hour workday, and stand
       and/or walk for six hours in an eight-hour workday. Moreover, the claimant is able
       to occasionally climb ladders, ropes, scaffolds, ramps and stairs; occasionally
       balance, stoop, kneel, crouch and crawl; occasionally push or pull with the bilateral
       upper extremities; and frequently reach overhead with the bilateral upper
       extremities. In addition, the claimant is able to carry out simple instructions;
       perform work that is not at high production pace; tolerate occasional contact with
       supervisors, coworkers and the public; and can perform work that is not in a team
       environment. Furthermore, the claimant is able to adapt to routine changes in the
       workplace that are occasional and gradually introduced. However, she would be
       absent once per month due to her impairments and because of lapses in
       concentration and her need to alternate from sitting to standing, she would be off
       task five percent of the day.

Tr. 30. In reaching this thorough RFC determination, the ALJ evaluated medical testimony on the

record and provided cogent reasons for discounting the opinions of certain medical experts. See,

e.g., Tr. 32-33 (giving partial weight to internist Dr. Paul Krisna’s disability impairment

questionnaire, because it was inconsistent with Dr. Krisna’s own office notes); Tr. 35

(acknowledging that one of Plaintiff’s treating psychologists concluded in 2016 that Plaintiff’s

anxiety and depression are “associated with significant functional impairment,” Tr. 676, but

concluding that this “assessment is too vague to quantify and [the psychologist] failed to propose

specific vocational limitations”).




                                                 6
 Case 2:18-cv-03198-MCA Document 30 Filed 11/05/20 Page 7 of 10 PageID: 870




       As for Plaintiff’s statements of her pain and symptoms, the ALJ considered the Plaintiff’s

testimony, ultimately concluding that “the claimant’s medically determinable impairments could

reasonably be expected to cause her alleged symptoms; however the claimant’s statements

concerning the intensity, persistence, and limiting effects of these symptoms are only partially

supported by the medical evidence and other evidence in the record.” Tr. 35. In reaching this

conclusion, the ALJ specifically compared Plaintiff’s statements to medical evidence on the

record. See, e.g., Tr. 31 (comparing Plaintiff’s statements that she has chronic back pain, left arm

pain, and neuropathy to normal musculoskeletal and neurological findings in physical exams in

2013 and 2014) (citing Tr. 351, 498); Tr. 36 (explaining that although Plaintiff complained of

severe IBS, the records indicate that she never followed up for gastrointestinal treatment) (citing

496-99, 535).

       At step four, the ALJ found that Plaintiff is unable to perform relevant past work. Tr. 36.

However, because Plaintiff is a younger individual, can speak English, and has a high school

education, at step five, the ALJ concluded that there are jobs that exist in significant numbers in

the national economy that Plaintiff can perform, such as office helper, merchandise marker, and

stamper. Tr. 37-38. The ALJ reached this conclusion based on the testimony of a vocational

expert, who specifically considered if Plaintiff’s additional limitations to light work precluded her

from being able to work. Tr. 37. The ALJ thus concluded that Plaintiff was not disabled within

the meaning of the Act. Tr. 38.

  III. ANALYSIS

       Plaintiff’s complaint failed to raise any specific errors by the ALJ. See ECF No. 1. Since

filing her complaint, however, Plaintiff has written several letters to the Court. In those letters,

Plaintiff alleges that a social security psychiatrist report was never shown to nor mentioned by the



                                                 7
 Case 2:18-cv-03198-MCA Document 30 Filed 11/05/20 Page 8 of 10 PageID: 871




ALJ, and that the attorney she hired to represent her before the ALJ lost some medical records.

ECF Nos. 19, 25. In these letters, she additionally emphasizes and describes her medical

impairments, including medical impairments that do not appear to be raised before the ALJ. See

id.

       In appealing an ALJ’s determination, the Plaintiff has the burden of explaining how “the

error to which he points could have made any difference.” See Holloman v. Comm’r Soc. Sec.,

639 F. App’x 810, 814 (3d Cir. 2016) (internal quotation marks and citation omitted); see also id.

(refusing to remand despite a potentially deficient step three analysis because the plaintiff did not

allege how the listing analysis would change if properly analyzed). Plaintiff has not met this

burden.

       It is difficult for this Court to meaningfully address the arguments raised in Plaintiff’s

letters. As for the psychiatrist report Plaintiff claims the ALJ never considered, Plaintiff does not

explain who authored the psychiatrist report nor does she explain what that psychiatrist report said.

See ECF No. 25. In fact, the ALJ considered all of the medical testimony in the record, including

two evaluations by state agency consultative psychologists, Drs. Andrew D. Rosen and Michael

D’Adamo, who determined that Plaintiff’s cognitive function was mildly limited, and that she “is

able to understand and follow simple instructions, to sustain pace, persistence, concentration and

attention for at least 2-hour segments during a normal workday and to relate and adapt in work-

like settings.” Tr. 35 (citing Tr. 103, 117). These conclusions support the ALJ’s disability

determination.

       As for the allegation that her attorney lost certain medical documents, again Plaintiff fails

to elaborate on which documents her attorney lost and how those documents would impact her

case. See ECF No. 25. Moreover, at the beginning of Plaintiff’s hearing before the ALJ on



                                                 8
    Case 2:18-cv-03198-MCA Document 30 Filed 11/05/20 Page 9 of 10 PageID: 872




October 18, 2016, the ALJ ordered the Social Security Administration to subpoena three pieces of

evidence that Plaintiff’s attorney noted were missing from the record. Tr. 48-51. From the record,

it appears that the Social Security Administration was successful in obtaining those documents,

and the ALJ considered them in making her disability determination. See Tr. 696-731 (exhibits

24F-29F, which were not before the ALJ at the time of the hearing). 1

         Finally, Plaintiff’s letters list her medical impairments, most of which were considered by

the ALJ in reaching her disability determination. ECF No. 25. For example, Plaintiff states that

she has high blood pressure. ECF No. 25. The ALJ considered Plaintiff’s high blood pressures

and concluded that it was not a severe impairment because, although Plaintiff required acute care

for elevated blood pressure one time in October 2013, her blood pressure has remained stable

since. Tr. 28; see also Tr. 349-54, 60-77. Additionally, although Plaintiff describes experiencing

vertigo and migraines, ECF No. 25, the ALJ summarized record evidence where Plaintiff

“repeatedly denied experiencing headaches, dizziness, imbalance and vertigo during [medical]

exams in 2016,” Tr. 28; see also Tr. 563-70. Finally, Plaintiff mentions that she had thyroid cancer,

ECF No. 25, but, as noted by the ALJ, Plaintiff underwent surgery in 2017 for the cancer and has

not report any significant complications since, Tr. 28; see also 725-28.

          In her letters, Plaintiff also notes that she suffers from Lyme Disease and fibromyalgia.

ECF No. 25. The ALJ did not mention either of these conditions in her opinion. The record

suggests, however, that these impairments were never raised before the ALJ. Moreover, the

medical records the ALJ considered do not indicate any formal diagnosis of these conditions. See,


1
 In Plaintiff’s request for review of the ALJ’s determination to the Appeals Council, Plaintiff included a medical
update from Dr. Krisna, one of Plaintiff’s examining physicians. See Tr. 8-10. The Appeals Council declined to
consider this evidence, because it was dated after the ALJ made her determination and thus not relevant to Plaintiff’s
current claim. The Appeals Council invited Plaintiff to file a new application and explained to her that “filing a new
application is not he same as filing a civil action.” Tr. 2. Plaintiff does not appear to have filed a new application and
does not seem to otherwise challenge the Appeals Council’s determination.

                                                            9
Case 2:18-cv-03198-MCA Document 30 Filed 11/05/20 Page 10 of 10 PageID: 873




e.g., 551-55, 699 (treating physician questionnaires do not indicate that Plaintiff suffers from either

impairment).

       Plaintiff has thus failed to meet her burden of showing how she could have prevailed if the

ALJ had been more thorough. See Holloman v. Comm’r Soc. Sec., 639 F. App’x at 814.

  IV. CONCLUSION

       For the foregoing reasons, the determination of the Commissioner is AFFIRMED.

Date: November 5th, 2020                               /s/ Madeline Cox Arleo
                                                       Hon. Madeline Cox Arleo
                                                       UNITED STATES DISTRICT JUDGE




                                                  10
